Case 1:20-cr-00228-TNM Document1 Filed 10/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
v. MAGISTRATE NO:
VALERIY KOUZNETSOV, VIOLATIONS:
Defendant. 18 U.S.C. § 871(a)

: (Threatening to Kill and Injure the
: President of the United States)

: 22 D.C. Code § 1810
: (Threatening to Injure a Person)

: 22 D.C. Code. § 3302(a)(1)
: (Unlawful Entry on Private Property)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about July 12, 2020, within the District of Columbia, the defendant VALERIY
KOUZNETSOV, did knowingly and willfully make a threat to take the life of and to inflict
bodily harm upon the President of the United States, Donald J. Trump, by stating, in part, that he
was “coming to kill the President,” that he was going “stab him in the heart with a knife,” that he
would take the President's life if he wasn’t given keys to the Trump Hotel, and that he would cut

off the President’s head if he wasn’t given what was owed to him.
e

Case 1:20-cr-00228-TNM Document1 Filed 10/21/20 Page 2 of 2

(Threatening to Kill or Injure the President of the United States, in violation of Title
18, United States Code, Section 871(a))
COUNT TWO

On or about July 12, 2020, within the District of Columbia, the defendant VALERIY
KOUZNETSOV, did threaten to injure the person of another, namely the employees at the Trump
International Hotel located at 1100 Pennsylvania Ave., N.W., in Washington, D.C., including H.S.,
K.R., S.V., and E.W., by stating in part, “I will come in and kill you all;” and “I will go to the top
and kill you all from up there.”

(Threatening to Injure a Person or Damage His Property, in violation of Title
22, District of Columbia Code, Section 1810)

COUNT THREE
On or about July 12, 2020, within the District of Columbia, the defendant VALERIY
KOUZNETSOYV, without lawful authority, did enter and attempt to enter certain private property,
that is, the Trump International Hotel, at Tl 00 Pennsylvania Ave., N.W., Washington, D.C.,
against the will of the lawful occupant or the person lawfully in charge thereof.

(Unlawful Entry on Private Property, in violation of Title 22, District of
Columbia Code, Section 3302(a)(1))

A TRUE BILL:

FOREPERSON.

Atéorney of the United States in
and for the District of Columbia.
